This action is a companion to the proceeding now pending in this court for a review of the determination of the Commissioner of Agriculture and Markets of the State of New York, denying the defendants’ application for a milk dealer’s license. It 'seeks to restrain the defendants from selling milk within the State without such license. The facts are discussed in the opinion in the companion proceeding. [Ante, p. 445.] It appears that the defendants are actually selling milk in violation of the statute without a license and for that reason the order should be affirmed. The statute requires no license of a dairy products store or a farmer selling not more than one hundred quarts daily average of milk on the farm where produced to consumers coming there for it. Order modified so as to further provide that it shall not restrain the defendants from operating a dairy, products store and selling milk in such store, and as so modified affirmed, without costs. Hill, P. J., Crapser, Bliss, Heffernan and Schenck, JJ., concur.